UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7784


GABRIEL DANIEL MORRISON-MITCHELL,

                     Petitioner - Appellant,

              v.

PAUL ADAMS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Wheeling. John Preston Bailey, District Judge. (5:19-cv-00306-JPB-JPM)


Submitted: February 24, 2022                                      Decided: April 12, 2022


Before HARRIS and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gabriel Daniel Morrison-Mitchell, Appellant Pro Se. Maximillian Fitzsimmons Nogay,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gabriel Daniel Morrison-Mitchell, a federal prisoner, appeals the district court’s

order dismissing without prejudice his 28 U.S.C. § 2241 petition for failure to exhaust

administrative remedies and the court’s order denying his Fed. R. Civ. P. 59(e) motion.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Morrison-Mitchell v. Adams, No. 5:19-cv-00306-JPB-

JPM (N.D.W. Va. Oct. 19, 2020; Nov. 5, 2020). We deny Morrison-Mitchell’s motion to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2